Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed April 16, 2021. Applicant's amended claims 1, 9, and 17. Cancelling claims 22-25. 

Response to Amendment
The 35 U.S.C. 103 rejection in the previous office action are withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant's arguments, pages 8-9 of the remark, filed April 16, 2021, have been fully considered and are persuasive. The 35 U.S.C. 103 rejection have been withdrawn. 
Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1, 3, 5-11, 13-18, 20-21, and 26 are allowed.
Closes prior art to the invention include Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. Z (hereinafter Trapero), High et al. US 2017/0278053 (hereinafter High), Capistrán, C., & Timmermann, A. (2008). Forecast combination with entry and exit of experts. St. Louis: Federal Reserve Bank of St Louis. (hereinafter Capistran), and Adhikari et al. US 7,222,082 (hereinafter Adhikari). None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, and 11 “wherein each of the two strings encodes a store and a department, wherein the at least two pools each comprise a different type of extracted feature from the other of the at least two pools; and each of the two pools comprise extracted features from two departments, both departments of a same type and each department from a different store; dynamically creating, via at least one processor, at least one model for each pool; training each of the models via machine learning on the features”. Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/HAMZEH M OBAID/
Examiner, Art Unit 3623       

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623